Citation Nr: 9909965	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a brain lesion 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The issue currently on appeal was 
remanded by the Board in October 1997 for further 
development.  That development has been completed and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran was stationed at the Sasebo military base in 
Kyushu, Japan from September to December 1945.

2.  There is no causal nexus between any meningioma, first 
shown many years after service, and any incident of service, 
including exposure to ionizing radiation during service.


CONCLUSION OF LAW

The veteran's meningioma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 1991); 
38 C.F.R. §§ 3.303. 3.307, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a disability alleged to be the result 
of exposure to radiation in service which first manifests 
itself after any applicable period specified in 38 C.F.R. 
§ 3.307 may only be established by demonstration of a causal 
relationship between the radiation dose and the claimed 
disability.  38 C.F.R. §§ 3.304, 3.311; Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  This is the case unless service 
connection may be established by applying the presumptions of 
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1998) and 3.309(d) 
(1998).

Under 38 C.F.R. § 3.311, a potentially "radiogenic" disease 
includes tumors of the brain and central nervous system, and 
tumors must have become manifest 5 years or more after 
service.  In radiation claims in which it was established 
that a radiogenic disease first became manifest after service 
and was not manifest to compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. 
§ 3.307, a dose estimate is to be made as to the size and 
nature of the radiation dose or doses.  Available records are 
to be forwarded to the VA Under Secretary for Health 
(formerly Chief Medical Director) for preparation of a dose 
estimate, to the extent feasible.  Before its adjudication, 
the claim is to be referred to the VA Under Secretary for 
Benefits (formerly Chief Benefits Director) who may request 
an advisory medical opinion from the VA Undersecretary for 
Health.

The veteran contends that while stationed in Japan with the 
2nd Battalion, 13th Marine Regiment of the 5th Marine Division 
during the occupation of Japan by allied forces, he engaged 
in several weekend sightseeing trips to the ruined remains of 
Nagasaki and Hiroshima.  He maintains that on one such 
excursion he picked up and wore a burnt Japanese soldier's 
helmet in Nagasaki and continued to wear the helmet for a 
significant period.  The veteran is of the opinion that the 
brain lesion first identified by VA in August 1994 is 
etiologically linked to his inservice exposure to ambient 
ionizing radiation persisting in the various sites in Japan 
which he visited.  The veteran's service administrative 
records show that his military occupational specialty and 
principal military duty was that of a "telephone man."  His 
service medical records are negative for evidence of 
treatment for disability during service.

VA medical records dated in August 1994 reveal that an MRI of 
the veteran's brain was performed the same month and that 
this test showed a meningioma near the corpus collosum.  VA 
medical records dated since August 1994 do not contain 
evidence of further treatment or procedures related to any 
meningioma.

In December 1994, the RO received a statement from one of the 
veteran' s comrades addressing his contentions.  The 
veteran's comrade wrote that he was in the veteran's unit and 
that he recalled a sightseeing trip to Nagasaki in which the 
men were allowed to wander around the city and survey 
remains, spending about 6 hours in the city.  The comrade 
could not corroborate the veteran's assertions with respect 
to visits to Hiroshima.  The comrade also reported that the 
veteran drew two months guard duty at a brig in Nagasaki.

In developing the veteran's claim, the RO contacted the 
Defense Nuclear Agency (DNA) and received a response in July 
1995.  In the July 1995 response, DNA stated that Marine 
Corps records indicated that the veteran arrived in Japan at 
Sasebo, Kyushu province on September 22, 1945, and that he 
remained with his unit at Sasebo until December 6, 1945, when 
he departed for the United States.  The letter went on to 
state that the veteran's sightseeing tours of Hiroshima and 
Nagasaki could not be verified, however, scientific dose 
reconstruction estimates were provided, nevertheless.  Those 
estimates revealed that an eight hour visit to Nagasaki at 
ground zero as early as September 1945 resulted in a 
calculated dose of less than 0.001 rem, a visit to the 
Nishiyama Reservoir (two miles east of ground zero) resulted 
in a calculated dose of less than 0.02 rem, and an eight hour 
visit to Hiroshima at ground zero as early as October 7, 
1945, (the day of the occupation forces arrival in that city) 
resulted in a calculated dose of less than 0.001 rem.  The 
letter concluded by stating that military records did not 
document the veteran's presence in Hiroshima or Nagasaki; 
available records placed him no closer than 30 miles of 
Nagasaki and 150 miles of Hiroshima.

Following the Board's remand in October 1997, the RO 
proceeded with further development of the veteran's brain 
lesion claim pursuant to 38 C.F.R. § 3.311.  In May 1998, a 
letter was received from the Chief Public Health and 
Environmental Hazards Officer.  In that letter, it was 
reported that DNA estimated that the veteran may have been 
exposed to a dose of ionizing radiation of 0.022 rem.  In 
summing up her opinion, the Chief Public Health and 
Environmental Hazards Officer wrote that it was her office's 
opinion that the veteran's meningioma was unlikely 
attributable to exposure to inservice ionizing radiation.  

In a June 1998 letter, the Director of the VA Compensation 
and Pension Service wrote that in light of the above-
mentioned medical opinion, it was the opinion of the 
Director's office that there was no reasonable possibility 
that the veteran's meningioma was the result of inservice 
radiation exposure.

The Board notes that a brain lesion is not one of the 
diseases subject to the presumptions contained in 38 U.S.C.A. 
§ 1112(c) and 3.309(d).  As noted, tumors of the brain and 
central nervous system are potentially "radiogenic" 
diseases under 38 C.F.R. § 3.311, however, the demonstration 
of a potentially radiogenic disease and exposure to ionizing 
radiation during service does not in and of itself establish 
entitlement to service connection.  The Board must consider 
all relevant factors, including the amount of radiation 
exposure, in determining whether the record supports the 
contended etiologic relationship.  

Following review of the record, the Board is of the opinion 
that the preponderance of the evidence is against the 
veteran's claim.  DNA has found that the veteran was 
stationed no closer than 30 miles from Nagasaki and over 150 
miles from Hiroshima.  His presence at either of these ruined 
cities could not be officially verified.  The statement from 
the veteran's comrade supports his assertions with respect to 
his presence in Nagasaki on some unspecified date.  Even 
assuming that the veteran had engaged in sightseeing trips to 
both Hiroshima and Nagasaki, the Board is of the opinion that 
the preponderance of the evidence is against the veteran's 
claim that a causal connection exits between any post-service 
meningioma and radiation exposure in service.  In support of 
this conclusion, the Board notes that the radiation dose 
reconstruction showed that the radiation exposure for the 
veteran, at ground zero at the periods of his service in 
Japan, was 0.022 rem, and under these circumstances it was 
unlikely that there exists an etiological link between 
inservice radiation exposure and any current meningioma.  
Therefore, the opinion of the VA Assistant Undersecretary for 
Health, which was based on a quantitative analysis, is 
against the veteran's claim.  This opinion specifically 
considered the reconstructed dose estimate of the veteran and 
quantitative analyses in recent scientific studies.  No 
medical opinion has been submitted linking the veteran's 
inservice radiation exposure to the development of a brain 
lesion. 

The Board acknowledges the veteran's belief that there is an 
etiological link between inservice exposure to radiation and 
the meningioma identified on MRI in August 1994.  However, 
while the veteran is competent to describe symptoms that he 
might have observed, he is not competent to render medical 
diagnoses or to establish an etiological relationship between 
a disability such as a meningioma and inservice exposure to 
ionizing radiation.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

For the foregoing reasons, the Board concludes that service 
connection for a brain lesion due to inservice exposure to 
ionizing radiation is not warranted.  


ORDER

Service connection for a brain lesion due to exposure to 
ionizing radiation is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



